Opinion by
Henderson, J.,
This case was well decided by the learned trial judge. It is a well settled rule of construction that a statute shall always be interpreted so as to operate prospectively and not retrospectively unless the language is so clear as to preclude all question as to the intention of the legislature : Taylor v. Mitchell, 57 Pa. 209; Sproul v. Standard Plate Glass Co., 201 Pa. 103; Smith v. Ill. Cen. R. R. Co., 36 Pa. Superior Ct. 584. The language of the act does not disclose a legislative intention to make it applicable to pending litigation. We are not persuaded that it was only intended to apply to a judgment or award. The lien given is on the “cause of action, claim or counterclaim” of the suitor from the commencement of any action or proceeding either at law, in equity or otherwise. It could not be applied to cases pending without the imposition of a new burden and obligation on the *588client and it should not be assumed that the legislature had such a purpose.
It is unnecessary to consider the constitutionality of the statute and we express no opinion on that subject.
The decree is affirmed at the cost of the appellant.